DETAILED ACTION
This Final Office Action is responsive to applicant’s amendment for application 15/069,632 as filed on 25 Oct 2021 in which claims status is: 
Amended Claims: 1, 9 and 19.
Canceled Claims: 8, 11, 13, 15-16 and 18
Pending claims are 1-7, 9-10, 12, 14, 17 and 19 of which independent claims are: 1, 9 and 19. No claims are currently in condition for allowance.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner thanks applicant for responsive remarks 10/25/2021 with amendments. The present status of claims are given updated consideration and additional art is identified.
Regarding the prior art of record, applicant notes references of Luna and Muaremi. The primary reference of Luna is relied upon with obviousness rationale. Luna provides extensive detail of a wearable device having stress analyzer, physiological state determiner, and predictive modeling. Illustrations clearly demonstrate the context of this device as being akin to a fitness smartwatch. For example, Fig 2 shows a runner with wrist wearable and heart rate waveform. 
Applicant notes functionality of fusing data for which new art is cited (see Chakrabarty). However, it is noted that the instant specification does not appear to resolve this fusing through a specific transformation and therefore interpretation is required. Examiner interprets this as an interpolation because the application uses this language. 
Further, applicant notes functionality of acoustic SSM being different than piezo. However, Luna details that the SSM may piezo, this is made express per [0083]. Even if piezo were not used, a 
The additional arts include Muaremi which is cited for a single limitation of peak-to-peak interpolation and featurization thereof for modeling. This is express in Muaremi with the context being motivated by stress determination and is therefore analogous to the claimed subject matter. As such, the examiner is not convinced that Luna and Muaremi are nonobvious under 35 USC 103. Finally, examiner requests consideration of Sullivan and Tilton as representative of available arts relative to the effective filing date in a fair comparison between the application’s disclosure and the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 9-10, 12, 14, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Luna et al., US PG Pub No 20150282768A1, hereinafter Luna, as evidenced by US20140128753A1 incorporated reference of the same author, in view of 
Muaremi et al., “Towards Measuring Stress with Smartphones and Wearable Devices During Workday and Sleep”, hereinafter Muaremi, in view of
Chakrabarty et al., “Correcting Hypothalamic-Pituitary-Adrenal Axis Dysfunction Using Observer-based Explicit Nonlinear Model Predictive Control”, hereinafter Chakrabarty, as evidenced by Sullivan et al., US PG Pub No 20170340219 (62047486), hereinafter Sullivan, and/or Tilton et al., US Patent No 10,824,954B2 (62017229), hereinafter Tilton. See PTO-892
With respect to claim 1, Luna teaches:
A real time method for determining a stress level of a person, the method comprising a processor implemented steps {Luna [0122] “determine stress scores” and [0071] “identify physiological characteristics in real time” using illustrated environment for connected devices with wearable and processor per [0156] “Fig. 31… methods, processes, algorithms, or other software to perform the above-described techniques”, [0053]} of: 
sensing at least one stream of arterial pulse signal from an artery of the person using at least one non-invasive external sensor for one minute duration {Luna Figs 1-3, 11 illustrate sensing with wrist wearable, [0092] “determine a duration time (i.e., a valid window of time) in which sensor signal data can be predicted” such as [0084-85] “heart beats per minute (‘bpm’)… receive heart rate information, respiration information, and other physiological information during physical activity or during periods of time in which user 903 is substantially or relatively active” bpm is one minute}, wherein the at least one non-invasive external sensor is attached to a wrist of the person as one of a wrist watch or a wristband or a textile material as a cuff {Luna Fig1A:170 wristband described [0045] “wearable device, such as a wearable data-capable band 170”, [0135]. Context is clearly illustrated again per Figs 2-3, 20A} wherein the sensor is at least one of a piezoelectric sensor or a piezoresistive sensor {Luna discloses [0111] “Fig 20A depicts… piezoelectric sensor” being element 2010a, [0083] similar}; 
transmitting the stream of arterial pulse signal by a transmitter to the processor {Luna Fig 1A illustrates system of connected smart devices with Fig 20A:2026 “Transceiver”, Fig 31:3104 “Processor”. [0082] “transmit sensor signal 925” of fitness user Fig 9; [0136], [0158]}; 
preprocessing the stream of arterial pulse signal to extract a plurality of physiological parameters by the processor {Luna [0095] “preprocessing may reduce the complexity of determining the source signals and/or reduce the number of parameters” with signal stream illustrated Figs 2, 9, 11, [0128]}; 
detecting a pulse wave velocity using an additional sensor for one minute duration {Luna [0144] “detecting heart rate” and/or [0105] “detected Mayer waves can be used to determine heart rate variability (‘HRV’)” from [0119] “one or more sensors” illustrated Fig 1A. [0149] “For example, at a heart rate of 60 bpm” beats per minute}, wherein the additional sensor is at least one of the piezoelectric sensor or the piezoresistive sensor {Luna [0083] “piezoelectric sensors” emphasis plural, detailed by patent application incorporated by reference particularly 13/672,398 (corresponds to Luna: US20140128753A1) which is directed to and replete with piezo sensors, noting [0024] “more or fewer piezoelectric sensors 210 can be used”. Additionally, Luna details the sensors as comprising arrays, sub-arrays, and subsets of electrodes positioned over arterial segments per [0060, 65, 69] or illustrated Figs 1 and 3}, wherein the pulse wave velocity is further used for determining a status information of the person {Luna discloses physiological state determinator/analyzer of Fig 22:2222 and/or Figs 18:1812 detailed [0105] “state manager 1818 can use, at least in some embodiments, HRV to determine an affective state or emotional state of user… HRV may correlate with an emotion state” as [0124] “aggregated sensor-derived values 2290 can be generated by a physiological state”. See also [0102], [0084] “heart rate, pulse wave, respiration rate, a Mayer wave, and other like physiological characteristic”} based on physiological data captured by an integrated smart phone sensor {Luna [0078] “smart phones” integrated per [0056] “phsysiological information generator 120 and any of its one or more components, such as sensor selector 122, …, and physiological characteristic determinator 126, can be implemented in one or more computing devices (i.e., any mobile computing device, such as a wearable device or mobile phone”}, wherein the pulse wave velocity is detected at a same segment of the artery where the arterial pulse signal is sensed {Luna Figs 1 and 3 illustrate wrist cross-section with sensor arrays detailed [0060] “electrodes can be disposed in the same sub-array or in different sub-arrays… distances between electrodes 110 in sub-arrays can vary at different regions… Electrode group 134 can include a higher density of electrodes 110 than other portions of array 132 as group 134 can be expected to be disposed adjacent blood vessel 102 more likely than other groups of electrodes 110” and [0065] “Target locations 304a and 304b represent optimal areas (or volumes) at which to measure, monitor, and capture data related to bioimpedances”. See also [0095] “time-indexed samples associated with observed samples from the same sensor, at different locations”}, wherein the status information includes standing, sitting and running {Luna [0092] “Fig. 9… As shown, user 903 is running”, [0050] “type of activity in which the user is engaged, such as running or sleep” exemplar activities of physiological characteristic determinator suggests evaluation of active and rest states of any type [0120] “motion actions, such as a step, stride, swim stroke, rowing stroke, bike pedal stroke, and the like”}; 
performing a statistical modal analysis of the plurality of physiological parameters, the pulse wave velocity and the status information fused with arterial pulse signal {Luna [0120] “assigning a weighting to each of the values (e.g., parametric values) sensed by the sensors associated with one or more physiological characteristics” is statistical modal analysis, e.g., [0145] “perform a Pearson correlation” which is a statistical test measuring relation between variables. See also Fig 30, [0096]} by: 
acquiring a raw pulse data of mV signal through one of the piezoelectric sensor or the piezoresistive sensor, at three locations of the segment of the artery {Luna Figs 16 and 26 graphed voltage signal for raw sensor input signal Fig 12 and where artery segments illustrated Figs 1 and 3 as [0060] “three sub-arrays are shown”}; 
amplifying the raw pulse data to Voltage signal and pre-processing the raw pulse data to extract peak-to-peak intervals for each of said three locations {Luna Fig 12:1242 “Amplifier” detailed [0133] “one or more gain amplifiers of a signal receiver… adjustable gains for each channel” emphasis, for each channel. Peak-to-peak is an interval per [0149] “Peak variability validator 2902 may be configured to determining a time interval between a first magnitude (e.g., a first peak value) and another magnitude (e.g., a second peak value)… validate a rate over a time interval is within a range of valid heart rates”}; and 
determining the stress level of the person using the statistical modal analysis of the plurality of physiological parameters upon determining a match between the plurality of physiological parameters and the feature parameters in the database {Luna [0122-23] “determine stress scores” where [0066] details Fig 3B “Data samples 307a, 307b, and 307c can represent a measured signal attribute, such as magnitude or amplitude, against which profile data 309 is matched” similar Figs 28-30 [0144-48] “detect a match between magnitudes 2854 and 2856 (e.g., one or more peak or maximum values) to establish a matched value of a physiological characteristic… perform a Pearson correlation or the like” such that [0105] “HRV may correlate with an emotion state of user”} that includes feature parameters of multiple persons {Luna [0078] “peer-to-peer arrangement” suggests multiple persons using the Fig 23 Network and for feature parameters already noted, see [0153] “parameter updater”}.
However, Luna does not expressly teach “interpolating the extracted peak-to-peak intervals” or that data is “fused”. Muaremi teaches: 
extracting feature parameters by interpolating the extracted peak-to-peak intervals, of said three locations, with each other, wherein the extracted feature parameters are stored in a database {Muaremi [P.176 Sect3.3.2 ¶2] “interpolation of RR interval” RR is peak-to-peak, as [P.174 Sect.3 ¶2] “features extracted from the objective data”. See interpolation illustrated Fig 4 and [P.175 Sect3.2] “The computed RR intervals on the Wahoo device are sent in real time to the smartphone”}; and 
	Muaremi is directed to stress determination with wearables thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to interpolate RR interval as disclosed by Muaremi in combination with Luna as applying a known technique to a known device to yield predictable results and/or so as to “find the appropriate feature set for smartphone and HRV in order to build logistic regression models for discriminating stress levels” (Muaremi [P.181 Sect.5 ¶1]).
	However, the combination of Luna and Muaremi does not teach wherein the arterial pulse is “fused” with the status information of the person to improve accuracy of determining the stress level of a person. Chakrabarty teaches: 
	wherein the arterial pulse is fused with the status information of the person to improve accuracy of determining the stress level of a person {Chakrabarty teaches stress modeling, particularly [P.3427 LeftCol] “an interpolated nonlinear map which returns a control action given the patient’s current state x and stress d, that is, u : X x D -> U. The construction of the interpolant u(x,d)” cont’d [RtCol] “X x D. At the ith sample, [xi,di], we solve (3)” teaches interpolation between stress d and state x via predictive model with vector sampling and considers measurement of circulatory system (circulatory suggests pulse). The interpolant construction corresponds to fusing. Accuracy is additionally improved by way of the modeling error function per [P.3428] Eq.6}. 
Chakrabarty is directed to statistical modal analysis of human stress thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to use the teachings of Chakrabarty to improve the statistical modal analysis of Luna and Muaremi for the motivation “key contributions of this paper are twofold… computational burden involved in computing optimal control actions iteratively. The EMPC addresses this issue… additional advantage is that the constructed EMPC map can be inspected by medical professionals over numerous patient states and the safety of derived control actions can be judged” (Chakrabarty [P.3426 RtCol]). 
However, Chakrabarty seems to suggest that real-time state sampling is not in the scope of disclosure. Additional evidence of the feasibility and commercial availability of such arrangement is offered by way of Sullivan (Apple) and/or Tilton (Bosch), both of which are directed wearable sensors. For example, Tilton discloses [Col6 Line44] “iWatch” but more aptly, a particle-specific prediction error [Col17 Lines5-25] with sensor performing modal analysis similar to Chakrabarty at [Col12 Line55 – Col13 Line9] or [Col20 Line28]. Alternatively, Sullivan discloses regression [0064-84] for wrist wearable illustrated Figs 1-6 contact pressure electrodes [0088] and [0096-98] “PEP” which is a proxy for stress. Persons skilled in the art would readily recognize the applicability of such devices for implementing the claimed limitations for a solution being obvious based the combination of references. Accordingly, a determination of obviousness is proper in view of the above teachings.

With respect to claim 2, the combination of Luna, Muaremi and Chakrabarty teaches the method of claim 1 further includes 
	uploading the physiological parameters by the processor to a central server for performing a cardiac clinical analysis {Luna Fig 31:3190a server detailed [0159] “computing platform 3100 can be implemented in a client-server arrangement” using [0158] “wireless controller, Bluetooth controller, etc.” for heart rate evaluation i.e., cardiac analysis, replete and illustrated e.g., Figs 2, 28-29}. 

With respect to claim 3, the combination of Luna, Muaremi and Chakrabarty teaches the method of claim 1, further comprising 
	providing additional information for the statistical analysis using an input interface {Luna [0043] “user interface” illustrated Figs 1-2 with connected devices so as to [0077-78] “exchanges data representing inputs  and outputs via input-and-output devices… smart phones” with exchanged data comprising e.g., [0151] “additional information”}. 

With respect to claim 4, the combination of Luna, Muaremi and Chakrabarty teaches the method of claim 1 further comprising 
	providing an alert to a caregiver if stress level moves out of a predefined condition {Luna [0118] “generates an alert to enable the user to either take medication of stop engaging in a critical activity, such as driving, before the tremors become worse… transmits data indicating the presence of such tremors via communication module 2118 to wearable device 2170 or mobile computing device 2180, which, in turn, transmit via networks 2182 to a third-party or any other entity”, “alert can be configured to prompt the user to obtaining medication to treat the impending anomalous physiological state of the user”; [0115] “each physiological characteristic is associated with a parametric range”}.

With respect to claim 5, the combination of Luna, Muaremi and Chakrabarty teaches the method of claim 1 wherein 
	the person is driving a vehicle {Luna [0110] “if the user is driving, predictor 914 assists in maintaining a wakefulness state during which the user can avoid falling asleep behind the wheel”}.

With respect to claim 7, the combination of Luna, Muaremi and Chakrabarty teaches the method of claim 1 further comprising
	providing ambient temperature of the environment {Luna [0050] “environment-related data, such as temperature, atmospheric pressure, noise levels, etc., and any other type of sensor data”}.

Claim 8 (Cancelled).

With respect to claim 9, the rejection of claim 1 is incorporated. Luna teaches: 
	A system for determining a stress level of a person in real time {Luna [0043] “system, a process, an apparatus” illustrated Figs. 31, 22, 2}, the system comprising: 
	a transmitter {Luna [0114] “transceiver 2026” and/or [0116] “communication module 2118 for transmitting”}; a storage device {Luna Fig 31:3108 “storage device”}; and a processor coupled to the memory {Luna Fig 31:3104 “Processor”, [0161-62] “computing platform 3100 can be coupled by communication link 3121… any number of modules”}
	The remainder of this claim is rejected for the same rationale as claim 1. 

With respect to claim 10, the combination of Luna, Muaremi and Chakrabarty teaches the system of claim 9 further includes 
	a display device for displaying the outcome of the statistical modal analysis {Luna Fig 31:3101 “Display (e.g., touch-sensitive)” within “Input/Output Devices” for [0049] “output the physiological-related signal component” illustrated smart devices Figs 31}.

Claim 11 (Cancelled).

With respect to claim 12, the combination of Luna, Muaremi and Chakrabarty teaches the system of claim 9, wherein 
	the decision support module is inbuilt in a smart phone of the user {Luna discloses [0078] “smart phones” again at [0159] or illustrated throughout, [0057] “mobile phone, whether worn or carried) that includes one or more processors configured to execute one or more algorithms”, [0164]}.

Claim 13 (Cancelled).

With respect to claim 14, the combination of Luna, Muaremi and Chakrabarty teaches the system of claim 9, wherein 
	the arterial signal is captured from at least one of a temporal artery, a facial artery, a carotid artery, a brachial artery, a radial artery, a femoral artery, a popliteal artery, a popliteal tibial artery and a dorsalis pedis artery of the person {Luna [0065] “radial artery (‘R’) 302 illustrated Fig 3”}.

Claim 15 (Cancelled).
Claim 16 (Cancelled).
Claim 17 is rejected for the same rationale as claim 3.
Claim 18 (Cancelled).

With respect to claim 19, the rejection of claim 1 is incorporated. Luna teaches: 
	A non-transitory computer-readable medium having embodied thereon a computer program for determining a stress level of a person in real time {Luna [0159] “The term ‘computer readable medium’ refers to any tangible medium that participates in providing instructions to processor 3104 for execution” of [0161] “program code” such that [0163] “features can be implemented in software, hardware, firmware, circuitry, or a combination thereof”}, the method comprising: 
	The remainder of this claim is rejected for the same rationale as claim 1.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Luna, Muaremi and Chakrabarty in view of 
Chatterjee, Dibyendu, US Patent No 9481326B2, hereinafter Chatterjee.
With respect to claim 6, the combination of Luna, Muaremi and Chakrabarty teaches the method of claim 5. Chatterjee teaches further comprising
interruption or initiation of the vehicle music system when the determined stress level of the person exceeds a predefined condition {Chatterjee [Col16 Lines34-62] “automatically determining audio system settings of the vehicle based on the environmental parameters of the user inferred from the second input received from the mobile device and/or wearable device. This includes, at 517, discontinuing or disabling a most recent or last audio setting and audio source… in response to the ambient noise level in the user’s environment being higher than a threshold level, an audio system speaker volume may be increased to mask the ambient noise”; [Col18 Lines11-52]}, wherein a personalized music is initiated to reduce the stress level of the person {Chatterjee [Col18 Lines11-52] “audio settings may be adjusted to mask the ambient noise and reduce user stress”}, wherein the personalized music is played from a personalized music playlist based on choice of the person {Chatterjee [Col18 Lines27-41] “selecting a playlist… playlist suggestions”; [Col16 Lines56-58] “playlist being listened to by the user may be sampled and audio settings for the vehicle’s audio system may be selected”}.
	Chatterjee is directed to devices for processing physiological data in determination of stress, thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to incorporate the vehicular music control disclosed by Chatterjee with the driver wakefulness of Luna “in order to enhance a driver and/or passenger’s in-vehicle experience” (Chatterjee [Col8 Line58]) and/or to “reflect desirable changes to the user’s in-vehicle environment may be gleaned based on their interaction with their wearable device” (Chatterjee [Col1 Lines27-30]).
















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoon et al., “On-Chip Flexible Multi-layer Sensors for Human Stress Monitoring” details Multi-Modal Stress Sensor-Piezo, wearable, and using pulse wave velocity.
Jayaraman et al., US PG Pub No 20140046144A1 discloses stress test over Fig 4:402 “duration of approximately one minute”, [0043] “sensors 114 can be configured to capture a first stream of the physiological data for a predetermined duration, for example of one minute” [0020], [0004].
Vanitha et Suresh, “Hierarchical SVM to Detect Mental Stress in Human Beings Using Heart Rate Variability” disclosure from Chennai, India details RR interval with hierarchical SVM stress classifier, see [P.3] Figs 2-3.
LaBelle et al., US Patent No 9,532,747B2 “System and Method for Stress Sensing” discloses wrist wearable, see Claim 1: “use the heart rate variability of the subject to determine a stress level”.
Gopalakrishnan et al., US PG Pub No 20150164349A1 AliveCor heart rate smartwatch, Litigation Filed.
Thompson et al., US Patent No 10,194808B1 “Correlated Hemodynamic Measurements” discloses wearable from Verily Life Sciences, Mountain View CA.
Liu et al., NPL “Follow Your Heart: Heart Rate Controlled Music Recommendation for Low Stress Air Travel” relevant to claim 6.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935. The examiner can normally be reached M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124